          Case 5:21-cv-00598-C Document 9 Filed 08/25/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF OKLAHOMA

DJUAN PRESTON WILLIAMS,                  )
                                         )
                           Plaintiff,    )
                                         )
vs.                                      )   Case Number CIV-21-598-C
                                         )
BRIAN BUSH, et al.,                      )
                                         )
                           Defendants.   )


                             JUDGMENT OF DISMISSAL

      Upon consideration of the pleadings herein, and the Court’s accompanying Order

of Dismissal,

      IT IS ORDERED, ADJUDGED, AND DECREED that this action be and the same

is hereby dismissed without prejudice.

      DATED this 25th day of August 2021.
